Appeal by defendant, as limited by his brief, from a resentence of the Supreme Court, Kings County, imposed July 29, 1980, which vacated a previously imposed concurrent sentence, upon defendant’s 1979 conviction of burglary in the second degree, and resentenced him to a consecutive term of imprisonment. Resentence affirmed. Under the circumstances of the instant case, the sentencing court had the power to act sua sponte to vacate the previously imposed illegal sentence and to resentence *625the defendant in accordance with the promise made at the change of plea and in accordance with the dictates of subdivision 2-a of section 70.25 of the Penal Law (see People ex rel. Sedotto v Jackson, 283 App Div 540, revd on other grounds 307 NY 291; People ex rel. Miresi v Murphy, 253 App Div 441, mot for lv to app den 278 NY 741; People ex rel. Mendola v Brophy, 237 App Div 529; People ex rel. Friedman v Hayes, 172 App Div 442; see, also, People v Bartley, 47 NY2d 965; Matter of Wadsworth v Mogavero, 71 AD2d 157; People v Gillette, 33 AD2d 587; People v Sanacory, 248 App Div 631, affd 272 NY 573; Ann., 168 ALR 706; cf. People v Minaya, 78 AD2d 358; People v Askew, 66 AD2d 710). CPL 440.20 and 440.40 are not to the contrary (cf. CPL 430.10). We have considered defendant’s remaining contentions and find them to be lacking in merit. Damiani, J. P., Gulotta, O’Connor and Thompson, JJ., concur.